Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 1 of 18

EXHIBIT A
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 2 of 18

IN THE UNITED STATED DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
WACO DIVISION

WILMINGTON SAVINGS FUNDS
SOCIETY, FSB, D/B/A CHRISTIANA
TRUST, NOT IN ITS INDIVIDUAL
CAPACITY, BUT SOLELY AS TRUSTEE
FOR RMAC TRUST, SERIES 2015-5T,
Civil Action No. 6:18-ev-235
Plaintiff,

v.
TOM OWENS and JANET OWENS,

Defendants.

LP LP LP LN LN LN LN Lr LN LN LN Lr “Or

DECLARATION OF MARK D. CRONENWETT

Pursuant to 28 U.S.C. Section 1746, I declare under penalty of perjury that the following
statements are true and correct:

1, “My name is Mark D. Cronenwett. I am over the age of 21 years and am fully
competent to make this Declaration. All statements of fact made herein are true, correct, and
within my personal knowledge.

2. I am an attorney for Plaintiff Wilmington Savings Funds Society, FSB, d/b/a
Christiana Trust, not in its Individual Capacity, but Solely as Trustee for RMAC Trust, Series
2015-5T (“Plaintiff’ or “Wilmington”).

3, Plaintiff filed its Original Complaint (“Complaint”) in this action on August 9,
2018. (ECF Doc. No. 1.)

4. I am an attorney licensed to practice in the State of Texas and am a member of the
bar of the United States District Court for the Western District of Texas. I am currently

managing attorney for the litigation department of the law firm of Mackie Wolf Zientz & Mann,

 

DECLARATION OF MARK D, CRONENWETT

MWZM: 17-000153-316 PAGE 1 OF 3
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 3 of 18

P.C. (MWZM), with offices located in Dallas, Texas and Houston, Texas. I am in good standing
with respect to the State Bar of Texas. A true and correct copy of my resume is attached hereto
as Exhibit A-1.

5. MWZM was retained by Plaintiff to file this lawsuit to enforce Plaintiff's interest
in certain real property as a result of a default of under the loan agreement. The legal
professionals of MWZM with whom I worked in providing these services are at all relevant
times attorneys licensed by the State of Texas, in good standing and experienced in the areas of
business, real estate, and commercial litigation practice. Without waiving the attorney-client
privilege, the subject matter of the counsel and representation provided to Plaintiff by MWZM
legal professionals included, but was not limited to: review and analysis of the loan documents at
issue; review and analysis of the history of this matter; preparation and filing of the original
complaint; completing service; drafting a motion to appoint an attorney add litem; multiple
conferences with the attorney ad litem; preparing for an attending a status conference with the
Court; drafting a request for entry of default; drafting a motion for default judgment; conducting
legal research; and multiple conferences with Plaintiff's mortgage servicer regarding all of these
items and this matter generally. These activities are set forth in chronological order by name and
date on the invoices included with the motion as Exhibit A-2. The hours set forth for each
activity were actually expended on the topics stated.

6. The reasonable incurred attorneys’ fees are $5,329.50 in filing and prosecuting its
Plaintiff's claims to enforce its interest in certain real property as a result of the default of under
the loan agreement between the parties. The hourly rate charged is $200.00 per hour for

attorneys and $95.00 per hour for paralegals and legal assistants.

 

DECLARATION OF MARK D. CRONENWETYT

MWZM: 17-000153-316 PAGE 2 OF 3
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 4 of 18

7. I have become familiar with the legal services necessary to handle claims based
on and the reasonable charges for such legal services in the United States District Court for the
Western District of Texas and within the State of Texas.

8 In considering reasonable attorneys’ fees in this case, I have considered the time
and labor involved; the difficulty of the issues presented; the experience, reputation, and ability
of the attorneys involved in pursuing the claims; the skills requisite to properly conduct the case;
customary charges of the Bar and awards in similar cases; and the amount in controversy.

9. Based upon my knowledge and experience with similar litigation in the state and
federal courts in Texas over the last thirteen years, and applying the facts and factors set out
above, it is my opinion that the hourly rate of $200.00 per hour for attorneys and $95.00 per hour
for paralegals and legal assistants are reasonable and customary, and the sum of $5,329.50 is
reasonable attorneys’ fees for prosecuting Plaintiff's claims for the enforcement of its interest in
certain real property as a result of a default of under the loan agreement.

9. If any party files post-judgment motion, a reasonable fee for Plaintiff would be
$2,500.00. If this case is appealed to the court of appeals, a reasonable fee for the Plaintiff would
be an additional $5,000.00. If this case is appealed to the United States Supreme Court, a
reasonable fee for the Plaintiff would be an additional $2,500.00.

FURTHER DECLARANT SAYETH NAUGHT.”

——

MARK D. CRONENWETT

Signed this Sth day of December, 2018.

 

 

DECLARATION OF MARK D. CRONENWETT

MWZM: 17-000153-316 PAGE 3 OF 3
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 5 of 18

EXHIBIT A-1
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 6 of 18

PROFESSIONAL
EXPERIENCE

EDUCATION

MARK D. CRONENWETT

14160 N. Dallas Parkway, Suite 900 + Dallas, Texas 75254 + (214) 635-2650

Mackie Wolf Zientz & Mann, P.C, Dallas, Texas, 10/12-present

Practice areas: consumer law, primarily mortgage-lending litigation; general commercial
litigation; general insurance defense; and appellate law. My duties include handling all
aspects of a litigation practice, including discovery, motion practice and sitting first chair
at trial. Another major aspect of my practice involves briefing issues to all Texas
appellate courts, both in original proceedings and tn the appeal of final judgments. | also
have the responsibility of giving work to associate attorneys at the firm and supervising

them.

figier Allen & Lautin, P.C., Addison, Texas, 1/09-10/12

Practice areas: consumer law, primarily mortgage-lending litigation; general commercial
litigation; general insurance defense; and appellate law. My duties include handling all
aspects of a litigation practice, including discovery, motion practice and sitting first chair
at trial, Another major aspect of my practice involves briefing issues to all Texas
appellate courts, both in original proceedings and in the appeal of final judgments. I also
have the responsibility of giving work to associate attorneys at the firm and supervising

them,

Cowles & Thompson, P.C., Dallas, Texas, 9/99-1/09

I was an associate until 1 was made a Shareholder in December 2000, Practice areas:
consumer law, primarily mortgage-lending litigation; general commercial litigation;
general insurance defense; and appellate law. My duties include handling all aspects of a
litigation practice, including discovery, motion practice and sitting first chair at trial.
Another major aspect of my practice involves briefing issues to all Texas appellate
courts, both in original proceedings and in the appeal of final judgments. I also have the
responsibility of giving work to associate attorneys at the firm and supervising them.

Fanning, Harper & Martinson, P.C., Dallas, Texas 9/08-9/99

i was an associate in the firm’s governmental defense section. Practice areas: defense of
governmental entities in civil rights and employment cases. My duties included sitting
second chair at trial; drafting and answering discovery; drafting and arguing all varieties
of motions; drafiing appellate briefs; and attending mediations.

Kuntz & Bonesio, L.LP., Dallas, Texas 6/97-9/98

I was a litigation associate. Practice areas: commercial litigation, general insurance
defense, employment law, and insurance subrogation. My duties included sitting second
chair at trial; drafting and answering discovery, drafting and arguing all varieties of

motions,

Texas Court of Appeals, Tenth District, Waco, Texas, 10/94-6/97

I was a briefing attorney for Judge Bob Cummings until July 1996 when I was hired as
Judge Cummings’ permanent staff attorney. 1 was the principal legal advisor to Judge
Cummings; researched and drafied opinions in complex appeals; consulted with other
judges on reconciling differences on the correct application of law; prepared drafts of
opinions reconciling differences; led discussions of cases at court conferences; supervised
interns and more junior legal staff; and handled the Court’s motions docket.

Texas Employment Commission, Austin, Texas 1/94-10/94
I was a hearing officer, presiding over administrative hearings concerning unemployment

compensation and issued written opinions.

Juris Doctorate, 5/93

Catholic University of America, Washington D.C.
Associate Moot Court member, 1/91-5/93

Finalist, Dean’s Cup Moot Court Competition, 3/91
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 7 of 18

PROFESSIONAL
ASSOCIATIONS

President and Secretary of Guild of Catholic Lawyers, 5/91-5/93

B.A. in English Literature, concentrating in Politics, 5/90
University of Dallas, Irving, Texas

Admitted to Texas State Bar, Fifth Circuit, and all Texas Federal District Courts;

Member of the Dallas Bar Association; Consumer Law and Civil Appellate Sections of
ihe Texas Bar; Federal Bar Association; Immediate Past President, St, Thomas More
Society; Pro Bono Counsel to White Rose Women’s Center
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 8 of 18

EXHIBIT A-2
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 9 of 18
pele ce) (ema Biel ee « Invoice. Number::

12/05/2018 DRAFT

Mackie Wolf Zientz & Mann, P.C.
14160 N. Dallas Pkwy Ste. 900
Dallas, TX 75254
Phone: (214) 635-2650
Fax: (214) 635-2686

INVOICE

Shellpoint Mortgage Servicing
2020 S. Dairy Ashford #200
Houston, TX 77077

Loan No

Reference:

Property Addr: 117 CLEVELAND
MCGREGOR, TX 76657

Our File: 17-000153-316-2

Loan Type: HEL; Case Type: Litigation

   
 

 

BILLING SUMMARY:

  

| RECOVERABLE

 

FEE DESCRIPTION

Senior Attorney Fee-Hourly-
Recoverable Cronenwett, Mark
Review new matter

s1ne2018 | o8sociate Attomey Fee-Hourly- Yes $200.00 4.40 $280.00
Recoverable Green, Gordon
Completed drafting Motion for Default Judgment and Request for Clerk's Entry of Default.
Paralegal Fee-Hourly-
41/16/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie
Gather and prepare exhibits for Motion for Default Judgment
Paralegal Fee-Hourly-
11/16/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie
Finalize Servicemember’s Affidavit for filing with Motion for Default Judgment
Paralegal Fee-Hourly-
Recoverable Taplin, Susan
Telephone conference with court clerk regarding requested correction to the clerk's entry of default; prepare revisions

and re-submit.

 

11/05/2018 Yes $200.00 0.30 $60.00

 

 

 

 

 

 

 

 

11/16/2018 Yes $95.00 0.30 $28.50

 

 

 

 

 

 

 

Paralegal Fee-Hourly-
11/16/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie
Research and obtain military status for Servicermember's Affidavit as exhibit to Motion for Default Judgment
Paralegal Fee-Hourly-
11/17/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie
Prepare correspondence to Defendant to include copies of Motion for Default Judgment
Paralegal Fee-Hourly-
11/28/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie

Prepare payoff request for Transfer Tax Lien(s}
Associate Attorney Fee-Hourly-
11/28/2018 Yes $200.00 0.20 $40.00
Recoverable Green, Gordon
Reviewed litigation files to assess status of foreclosure and default judgment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 10 of 18
Paralegal Fee-Hourly-
11/28/2018 Recoverable Duncan-Abraham, Yes $95.00 0.30 $28.50
Janie
Phone call and correspondence to Cree! Law Group regarding transfer tax lien that is in default and referred to their firm
for foreclosure.

 

 

 

Paralegal Fee-Hourly-
12/04/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie
Call to Ovation Servicing to follow up on payoff statement for transfer tax lien
Paralegal Fee-Hourly-
12/05/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie
Receive and review payoff statement from Transfer Tax Lienholder, Ovation Servicing
Associate Attorney Fee-Hourly-
Recoverable Smith, Jonathan
Drafting Motion for Attorneys’ Fees, its accompanying documents, and revising the Final Default Judgment to include
granting of Attorneys’ Fees as requested by court clerk.
Paralegal Fee-Hourly-
12/05/2018 Recoverable Duncan-Abraham, Yes $95.00 0.40 $38.00
Janie

Prepare exhibits for motion for attorney fees

 

 

 

 

12/05/2018 Yes $200.00 0.80 $160.00

 

 

 

 

 

 

 

 

 

 
   

HE Le He MLE Hide i MM LE 1; HOU f
DESCRIPTION AMOUNT
Total Hourly Fees Since Last Billing $768.00

 

 

 

 

 

Current Amount Due $768.00

 

 

 

 

 

 

 

 

TIMEKEEPER HOURS| AMOUNT
Cronenweit, Mark 0.30 $60.00
Duncan-Abraham, Janie 2.10 $199.50
Green, Gordon 1.60 $320.00
Smith, Jonathan 0.80 $160.00
Taplin, Susan 0.30 $28.50

 

 

 

 
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 11 of 18

“Invoice Date: Invoice: Number:
04/18/2018 226592

Mackie Wolf Zientz & Mann, P.C.
14160 N. Dallas Pkwy Ste. 900
Dallas, TX 75254
Phone: (214) 635-2650
Fax: (214) 635-2686

INVOICE

RUSHMORE LOAN MANAGEMENT SERVICES, LLC
15480 Laguna Cyn Road, Suite 100
IRVINE, CA 92618

Loan No:

Reference:

Property Addr: 117 CLEVELAND
MCGREGOR, TX 76657

Our File: 17-000153-316-2

Loan Type: HEL; Case Type: Litigation

    
 

BILLING SUMMARY:

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rs ET
g V/s, f LA LUMLEY LL ELE lp He ])
DATE FEE DESCRIPTION RECOVERABLE RATE HOURS AMOUNT
iat Fee- |
09/21/2017 | Associate Attorney Fee-Hourly Yes $200.00 4.90 $380.00
Modric, Joseph
Initial review of judicial foreclosure matter with unobtainable assignment; Analysis of title report; Conduct search of
McLennan County public records for additional documents in support of claim; Preparation of email to AVT Title seeking
assistance in obtaining additional records that are not available online; Notes to file.
A iate Att Fee-Hourl
ttro2z/2017_—«|, Ssociate Morey Fee-riouny Yes $200.00 0.20 $40.00
Modric, Joseph
Review case file for status; Notes to file.
Paralegal Fee-Hourly Jackson,
11/08/2017 Erin Yes $95.00 0.40 $38.00
Followup correspondence sent regarding previous request for clear copy of Note and copies of Notice of Default
(Breach/ demand Letter) dated after 8/5/2016. Additional followup regarding private lender tax liens.
Paralegal Fee-Hourly Jack
01/09/2018 in egal PEE-MOUNY vacKson, Yes $95.00 0.20 $19.00
Paralegal Fee-Hourly, Review court case status on docket for deadlines and upcoming hearings.
Associate Att Fee-Hourl
o1ne/zo1g — | \SSociale Momey Fee-Mourly Yes $200.00 0.10 $20.00
Laurel, Melvin
Review file and status.
A iate Att Fee-Hourl
01/26/2018 ssociate AMOMey Feeerlounly Yes $200.00 0.20 $40.00
Modric, Joseph
Review case file; Preparation of case summary in Caseaware.
iate Att Fee-Hourl
o2i4/2018 | ssociate Attorney Fee-Hourly Yes $200.00 0.80 $160.00
Green, Gordon
Reviewed file and pleadings in assignment of file to new attorney.

 

 

DESCRIPTION

Total Hourly Fees Since Last Billing

Current Amount Due

AMOUNT
$697.00
$697.00

 

 

_ TIMEKEEPER SUMMARY

TIME KEEDED ] uniipe |

 

 

 

ARAQTIAST
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 12 of 18

 

 

 

 

 

 

 

 

Green, Gordon 0.80 $160.00
Jackson, Erin 0.60 $57.00
Laurel, Melvin 0.10 $20.00
Modric, Joseph 2.30 $460.00

 
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 13 of 18

- Invoice Dates

09/24/2018

“Invoice Number:

242033

Mackie Wolf Zientz & Mann, P.C.
14160 N. Dallas Pkwy Ste. 900
Dallas, TX 75254
Phone: (214) 635-2650
Fax: (214) 635-2686

INVOICE

Shellpoint Mortgage Servicing
2020 S. Dairy Ashford #200
Houston, TX 77077

Loan No

Reference:

Property Addr: 117 CLEVELAND
MCGREGOR, TX 76657

Our File: 17-000153-316-2

Loan Type: HEL; Case Type: Litigation

BILLING SUMMARY:

   
 
 

 

 

 

 

 
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

dd Z,

DATE COST DESCRIPTION RECOVERABLE AMOUNT

08/16/2018 Filing Costs - Original Complaint- Recoverable Yes $400.00
Pro Server Costs - Service On Janet Owens-

09/15/2018 CESS SEIver OSis ~ 2eIvieg mn wane Yes $158.50
Recoverable

We lidar Dae

DATE FEE DESCRIPTION RECOVERABLE
S Attor Fee-Hourly-

oaierzo1g | Senior Attorney Fee-Hourly Yes $200.00 4.20 $240.00
Recoverable Cronenwett, Mark

Review title issues.
A iate Att Fee-Hourly-

oso20ig | Ssoriate mmorney ouny Yes $200.00 0.20 $40.00
Recoverable Green, Gordon

Contacted insurance company re: title claim
Paralegal Fee-Hourly-

osi4i201g | Nalegal Fee-rounly Yes $95.00 0.20 $19.00
Recoverable Mullins, Nancy

Review court case status on docket for deadlines and upcoming hearings.
A iate Ait Fee-Hourly-

os14iz01g | seoclate *Momney Feesrouny Yes $200.00 0.20 $40.00
Recoverable Green, Gordon

Reviewed and analyzed file for update in status of litigation
Associate Attorney Fee-Hourly- ,

osistizo1g | {Ssoriale *Momey ree-Mourly Yes $200.00 0.40 $80.00
Recoverable Green, Gordon

Reviewed documents provided by title company and discussed title issues
A iate Att Fee-Hourly-

osis/201g | 80% omey ree-rouny Yes $200.00 0.30 $60.00
Recoverable Green, Gordon

Reviewed file for compliance with notice and status of litigation
Paralegal Fee-Hourly-

0622/2018 | aegal Fee-rounly Yes $95.00 0.20 $19.00
Recoverable Mullins, Nancy

Review court case status on docket for deadlines and upcoming hearings.
A iate Att Fee-Hourly-

os2sizo1a_— |_Ssociale *Moiney Fes-rourly Yes $200.00 0.20 $40.00
Recoverable Green, Gordon

Analyze title issues after discussion with claims counsel
A iate Att Fee-Hourly-

oezeiz01g | {Ssociale *uomey ree-Mourly Yes $200.00 0.10 $20.00
Recoverable Green, Gordon

Provided update in status of communications with title counsel

 

 
Case 6:18-cv-00235-ADA-JCM

Document 13-1 Filed 12/05/18 Page 14 of 18

 

06/28/2018

Paralegal Fee-Hourly-
Recoverable Mullins, Nancy

Yes

$95.00

0.20

$19.00

 

 

Associate Attorney Fee-Hourly-

 

 

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07/03/2018 Recoverable Green, Gordon Yes $200.00 0.30 $60.00

Reviewed claims letter from title company and determined next course of action

o7ai2018 | Paralegal Fee-Hourly- Yes $95.00 0.20 $19.00
Recoverable Mullins, Nancy

o7nerzo1e | Associate Attorney Fee-Hourly- Yes $200.00 0.20 $40.00
Recoverable Green, Gordon

Reviewed and analyzed file in preparation for client call

o723/2018 — | Paralegal Fee-Hourly- Yes $95.00 0.20 $19.00
Recoverable Mullins, Nancy

Review case status for litigation matter.

o72ei201g | associate Attorney Fee-Hourly- Yes $200.00 3.00 $600.00
Recoverable Green, Gordon

Drafted Original Complaint for foreclosure and reformation of DOT

o7a7izo1e — | Associate Attorney Fee-Hourly- Yes $200.00 0.60 $120.00
Recoverable Green, Gordon

Revised Original Complaint for judicial foreclosure and reformation

o7istiz018 | Associate Attorney Fee-Hourly- Yes $200.00 0.20 $40.00
Recoverable Green, Gordon

Conducted review of file for potential rescission of acceleration issues

08/07/2018 | Associate Attorney Fee-Hourly- Yes $200.00 0.20 $40.00
Recoverable Green, Gordon

Reviewed status of authorization to reform deed as part of litigation

osogizo1e —_|*ssociate Attorney Fee-Hourly- Yes $200.00 0.10 $20.00
Recoverable Green, Gordon

Reviewed client's communication and prepared for filing accordingly

ogog/201 | sssociate Attorney Fee-Hourly- Yes $200.00 0.60 $120.00
Recoverable Green, Gordon

Revised and prepared Original Complaint for filing
Paralegal Fee-Hourly-

08/16/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie

Research and obtain SCRA results for each (2) defendants
Paralegal Fee-Hourly-

08/16/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie

Research and obtain PACER results for each (2) defendants

oseizoie — | S°mor Attorney Fee-Hourly- Yes $200.00 0.20 $40.00
Recoverable Cronenwett, Mark

Review and revise complaint.
Paralegal Fee-Hourly-

08/21/2018 Recovnable Goad. randie Yes $95.00 0.20 $19.00

Prepared Summons Request on Tom and Janet Owens
Paralegal Fee-Hourly-

08/22/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie

Correspondence to process server to request personal service on defendants Janet Owns and Tom Owens.
Paralegal Fee-Hourly-

08/27/2018 Yes $95.00 0.20 $19.00

 

 

Recoverable Duncan-Abraham,

 

 

 

 

 
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 15 of 18

 

Owens)

Rec'd correspondence from process server advising Janet Owens does not live at property address (confirmed by Tom

 

08/27/2018

 

Paralegal Fee-Hourly-
Recoverable Duncan-Abraham,
Janie

Yes $95.00

0.20

 

 

 

 

$19.00

 

Receive and review correspondence from process server confirming Tom Owens has been served on 8/24/28. Return of
service is being filed w/the court.

 

Paralegal Fee-Hourly-

 

 

 

 

 

 

 

 

 

 

 

 

 

Janie

 

 

 

 

08/29/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie

Phone call from sister of Tom Owens, to discuss issues caused by legal description on our DOT.
Paralegal Fee-Hourly-

08/29/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie

Correspondence to process server to advise we are researching to find alternate address for Janet Owens.

03/31/2018 | Associate Attorney Fee-Hourly- Yes $200.00 0.10 $20.00
Recoverable Green, Gordon

Contacted borrower to discuss lawsuit

ogisi201g | Associate Attorney Fee-Hourly- Yes $200.00 0.30 $60.00
Recoverable Green, Gordon

Researched public records to find address of service for Defendant Janet Owens.
Paralegal Fee-Hourly-

09/04/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie

Correspondence to process server to provide new address for Janet Owens
Paralegal Fee-Hourly-

09/06/2018 Recoverable Duncan-Abraham, Yes $95.00 0.30 $28.50
Janie

Receive call from Janet Owens, named defendant to discuss citation and petition served on her.
Paralegal Fee-Hourly-

09/06/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00

 

Receive and review correspondence from process server confirming Janet Owens was served at alternate address

 

Ml

DESCRIPTI

 
  

 

 

 

 

 

AMOUNT
Total Costs Since Last Billing $558.50
Total Hourly Fees Since Last Billing $1,993.50
Current Amount Due $2552.00

 

 

  

  

 

 

 

_ UMMARY
TIMEKEEPER HOURS] AMOUNT
Cronenwett, Mark 1.40 $280.00
Duncan-Abraham, Janie 2.10 $199.50

 

Goad, Brandie

0.20 $19.00

 

Green, Gordon

7.00} $1,400.00

 

 

Mullins, Nancy

 

 

1.00 $95.00

 

 

 
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18

“Anvoice: Date

05/09/2018

Mackie Wolf Zientz & Mann, P.C.
14160 N. Dallas Pkwy Ste. 900

P

Dallas, TX 75254
hone: (214) 635-2650
Fax: (214) 635-2686

INVOICE

RUSHMORE LOAN MANAGEMENT SERVICES, LLC
15480 Laguna Cyn Road, Suite 100
IRVINE, CA 92618

Reference:

Property Addr: 117 CLEVELAND
MCGREGOR, TX 76657
Our File: 17-000153-316-2

Loan Type: HEL; Case Type: Litigation

BILLING SUMMARY:

Page 16 of 18
Invoice. Number:

228859

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fe Wee YUL “Es
DATE FEE DESCRIPTION RECOVERABLE RATE HOURS AMOUNT
-H -

03/13/2018 | Paralegal Fee-Hourly Yes $95.00 0.20 $19.00
Recoverable Mullins, Nancy

Sent Title Demand letter with exhibits via Certified Mail to First American Title Insurance. Company.
Associate Att Fee-Hourly-

03/21/2018 sociale Amomey Pee-Nouny Yes $200.00 0.10 $20.00
Recoverable Green, Gordon

Reviewed correspondence from insurance company re: title claim
A iate Att Fee-Hourly-

03/27/2018 | Sociale *morney Fee-rourly Yes $200.00 0.10 $20.00
Recoverable Green, Gordon

Reviewed letter from insurance company re: receipt of title claim

tt F

04/03/2018 | Hourly Atlomey Fees Escobedo, N/A $95.00 0.20 $19.00
Rosalie

Reviewed case status.
Associate Attorney Fee-Hourly-

04/12/2018 ¥ Peeroun'y Yes $200.00 0.20 $40.00
Recoverable Green, Gordon

Reviewed file and pleadings for update in status of title demand.
A iate Attorney Fee-Hourly-

04/16/2018 | {SSociate *Momney Fee-Tiouny Yes $200.00 0.20 $40.00
Recoverable Green, Gordon

Analyze title issues and communicate those issues to client.

DESCRIPTION AMOUNT

Total Hourly Fees Since Last Billing $158.00

Current Amount Due $158.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. MEKEEP R SUMMARY —
TIMEKEEPER HOURS AMOUNT
Escobedo, Rosalie 0.20 $19.00
Green, Gordon 0.60 $120.00
Mullins, Nancy 0.20 $19.00

 

 

 

 
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 17 of 18

Invoice Date

11/13/2018

Mackie Wolf Zientz & Mann, P.C.
14160 N. Dallas Pkwy Ste. 900

Dallas, TX 75254

Phone: (214) 635-2650

Fax: (214) 635-2686

Shellpoint Mortgage Servicing
2020 S. Dairy Ashford #200
Houston, TX 77077

Loan v

Reference:
Property Addr:

117 CLEVELAND

MCGREGOR, TX 76657
Our File: 17-000153-316-2

Loan Type: HE

L; Case Type: Litigation

[COST DESCRIPTION

INVOICE

Invoice. Number:

246322

 

AMOUNT!

 

 

RECOVERABLE
40/05/2018 Process Server Costs - Tom Owens served 8/24/18- Ves $158.50
Recoverable

 

FEE DESCRIPTION _

1 RECOVERABLE

 

‘AMOUNT

 

 

 

 

 

 

 

Janie

 

 

 

 

DATE RATE HOURS

ogios2018 | “Ssoclate Attorney Fee-Hourly- Yes $200.00 0.30 $60.00
Recoverable Green, Gordon

Reviewed/analyzed title docs from Defendant
Associate Attorney Fee-Hourly-

09/06/2018 Yes $200.00 0.20 $40.00
Recoverable Green, Gordon

Assessed future action to be taken re: Defendant's divorce docs
Paralegal Fee-Hourly-

09/11/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie

Receive and review Special Warranty Deed from Janet to Tom (per divorce)
Paralegal Fee-Hourly-

09/14/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00

 

 

Receive call from Janet Shockley (Owens), advising she has filed the revised Quit Claim Deed, and has asked be
non-suited from case.

 

Associate Attorney Fee-Hourly-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

018 200.00 . .
097/201 Recoverable Green, Gordon Yes $ 0.30 $60.00
Reviewed quit-claim deed and assessed future action as to ex-wife
Associate Attorney Fee-Hourly-

09/20/2018 sociate mmomey y Yes $200.00 0.20 $40.00
Recoverable Green, Gordon

Communicated with counsel for Janet Owens re: agreed order
A iate Att Fee-Hourly-

og/20/2018 | SSociale mmorney Pee-rourly Yes $200.00 0.20 $40.00
Recoverable Green, Gordon

Drafted Rule 11 agreement and sent to opposing counsel
A iate Att Fee-Hourly-

og24i2z01g | {SSociate fMorney ree-rioully Yes $200.00 0.80 $160.00
Recoverable Green, Gordon

Drafted Motion for Agreed Entry of Order
A iate Att Fee-Hourly-

0102/2018 | Ssorlake Mumorney Fee Nounly Yes $200.00 0.20 $40.00

 
Case 6:18-cv-00235-ADA-JCM Document 13-1 Filed 12/05/18 Page 18 of 18

 

Communicated with opposing counsel re: motion for entry of agreed order

 

Associate Attorney Fee-Hourly-

 

 

 

 

 

 

 

 

Janie

10/12/2018 Yes $200.00 0.20 $40.00
Recoverable Green, Gordon

Responded to request for advisement re: suit to compel tax payoff

sone2oig | AS8sociate Attorney Fee-Hourly- Yes $200.00 0.20 $40.00
Recoverable Green, Gordon

Reviewed signed Order provided by counsel for Janet Owens
Paralegal Fee-Hourly-

10/17/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00
Janie

Finalize Agreed Order as to Plaintiff and Defendant Janet Owens, and sent for filing.

sore201g | Senior Attorney Fee-Hourly- Yes $200.00 0.20 $40.00
Recoverable Cronenwett, Mark

Receipt and review court’s signed agreed foreclosure order as to Janet Owens.
Paralegal Fee-Hourly-

11/01/2018 Recoverable Duncan-Abraham, Yes $95.00 0.20 $19.00

 

Review file to d

etermine status of case. , Review court case status on docket for d

eadlines and

upcoming hearings.

 

Associate Attorney Fee-Hourly-

 

 

 

 

 

 

Recoverable Green, Gordon

 

 

 

S 0.00 00 .
11/01/2018 Recoverable Green, Gordon Ye $200.0 1 $200.00
Began drafting Motion for Default Judgment against Defendant Tom Owens.
i Fee- ly-
41/01/2018 | Associate Attorney Fee-Fourly Yes $200.00 0.40 $80.00
Recoverable Green, Gordon
Reviewed transfer tax file to assess future action and whether new litigation matter is warranted
A iate Att -Hourly-
11osizo18 | 88sociate Attorney Fee-Hourly Yes $200.00 0.20 $40.00
Recoverable Green, Gordon
Reviewed and analyzed file to provide case strategy to client.
1105/2018 | Associate Attorney Fee-Hourly- Yes $200.00 0.20 $40.00

 

 

 

Communicated with opposing counsel regarding entry of the Agreed Order.

 

 
   

 

 

 

 

Mi Li
DESCRIPTION AMOUNT
Total Costs Since Last Billing $158.50
Total Hourly Fees Since Last Billing $996.00
Current Amount Due $1154.50

 

 

 

TIMEKEEPER

 

 

 

 

 

HOURS; AMOUNT
Cronenwett, Mark 0.20 $40.00
Duncan-Abraham, Janie 0.80 $76.00
Green, Gordon 4.40 $880.00

 

 

 

 
